Dear Ms. Bernheim:
Addressing your letter of July 12, 1996, we conclude that the law permits you to concurrently hold the full-time appointive office of assistant district attorney, while serving as a child support hearing officer in a separate judicial district. The position of child support hearing officer is a part-time appointive office.
We draw this conclusion based upon the dictates of LSA-R.S. 42:63(E), providing:
      E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
The law prohibits the holding of two full-time appointive offices. Such is not the case here, as one position is held on a part-time basis. See LSA-R.S. 42:62(4) and (5), defining "full-time" and "part-time" respectively.
You may wish to have any ethical questions raised by this matter to be resolved by contacting the Commission on Ethics for Public Employees, Mr. Gray Sexton, 8401 United Plaza Blvd., Suite 200, Baton Rouge, LA 70809.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: Date Released: July 26, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL